DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 12-24 are objected to because of the following informalities:  
	Re. claim 12: The phrase “wherein the first layer comprises of portion of a composite substrate” as recited in lines 1 and 2 appears to be --wherein the first layer comprises a portion of a composite substrate--.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-28 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
	Re. claim 1: The phrase “the first layer being between the plurality of cavities and the integrated circuit” as recited in lines 7 and 8 was not described in the specification as originally filed and appear to be new matter.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-10, 12-24 and 28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Re. claim 8: The phrase “wherein the ultrasonic transducer cells of the plurality of ultrasonic transducer cells are electrically isolated” as recited in lines 1 and 2 renders the claim vague and indefinite. It is unclear as to what the ultrasonic transducer cells are indicated. Are the first and second ultrasonic transducer cells or the adjacent pairs of ultrasonic transducer cells? Clarification is required.
	Re. claim 9: The phrase “corresponding to ultrasonic transducer cells” as recited in line 2 renders the claim vague and indefinite. It is unclear as to what the ultrasonic transducer cells are indicated. Are the first and second ultrasonic transducer cells, the adjacent pairs of ultrasonic transducer cells or the plurality of ultrasonic transducer cells? Clarification is required.
	Re. claim 12: The phrase “wherein the first layer comprises of portion of a composite substrate comprising first and second substrates connected together to define the plurality of cavities therebetween” as recited in lines 1-3 renders the claim vague and indefinite. According to the limitation as recited in lines 7 and 8 of claim 1, the first layer is between the plurality of cavities and the integrated circuit. It is unclear as to how the plurality of cavities are in the first and second substrate of the first layer. 
	Re. claim 17: The phrase “corresponding to ultrasonic transducer cells” as recited in line 2 renders the claim vague and indefinite. It is unclear as to what the ultrasonic transducer cells are indicated. Are the first and second ultrasonic transducer cells or the plurality of ultrasonic transducer cells? Clarification is required
	Re. claim 23: The phrase “corresponding to ultrasonic transducer cells” as recited in line 2 renders the claim vague and indefinite. It is unclear as to what the ultrasonic transducer cells are indicated. Are the first and second ultrasonic transducer cells or the plurality of ultrasonic transducer cells? Clarification is required
	Re. claim 28: The phrase “further comprising multiple conductive bond connections disposed between the ultrasonic transducer substrate and the integrated circuit substrate for each of the plurality of ultrasonic transducer cells” as recited in lines 1-3 renders the claim vague and indefinite. According to the limitation as recited in line 6 of claim 1, there are the multiple conductive connections. It is unclear as to whether the multiple conductive bond connections are the same multiple conductive bond connections as recited in claim 1 or not. Clarification is required.

Allowable Subject Matter
Claims 1-28 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, and under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL D KIM whose telephone number is (571)272-4565. The examiner can normally be reached Monday-Friday: 6:00 AM-2:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vo can be reached on 571-272-4690. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL D KIM/Primary Examiner, Art Unit 3729